ITEMID: 001-96123
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: LESKO v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Jozef Leško, is a Slovak national who was born in 1922 and lives in Soľnička. The Slovakian Government (“the Government”) were represented by their Agent, Mrs M. Pirošíková.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 18 September 1992 the Social Security Administration refused to adjust the applicant’s old-age pension. The decision stated that the applicant had not fulfilled the statutory requirements which would entitle him to the pension’s adjustment according to the Law No. 319/1991 (see "The relevant domestic law" below).
The case was subsequently dealt with by courts at two levels. On 8 April 2005 the Supreme Court upheld the judgment of the Košice Regional Court of 23 September 2004 by which the administrative decision of 18 September 1992 had been upheld. The courts established that the applicant had been abducted to the Union of Soviet Socialist Republics as a captive of the Hungarian army from the present territory of Austria and not as an individual from the territory of Slovakia. These established facts led to the conclusion that the applicant had not been entitled to the adjustment of his old-age pension.
On 6 October 2005 the applicant complained to the Constitutional Court about unfairness and length of the proceedings before the Supreme Court. On 25 October 2006 the Constitutional Court rejected his complaint. The latter observed that the length of proceedings complaint had been submitted belatedly. As far as the alleged unfairness was concerned, the Constitutional Court stated that it was primarily for the ordinary courts to interpret and apply the domestic legislation and that its role was limited to verifying whether the effects of such interpretation are compatible with the Constitution or international conventions on human rights. The Constitutional Court declared this part of the complaint inadmissible as being manifestly-ill founded as the applicant had alleged errors of facts and law committed by ordinary courts.
Section 2 of Law No. 319/1991 on Mitigation of Certain Wrongs of Material Nature and on Powers of State Authorities in the Sphere of Extrajudicial Rehabilitation (Zákon o zmiernení niektorých majetkových krívd a o pôsobnosti orgánov štátnej správy Slovenskej republiky v oblasti mimosúdnych rehabilitácií) was intended to give means of redress to individuals who were forcibly abducted to the Union of Soviet Socialist Republics or to the camps established by the Union of Soviet Socialist Republics in other states between 1944 and 1946. The persons concerned (or their heirs) are to be awarded pecuniary compensation for the period of abduction and for death during the period of abduction.
The entitled person is an individual, who was unlawfully and forcibly abducted by the forces of the Ministry of the Interior of the Union of Soviet Socialist Republics to the Union of Soviet Socialist Republics from the present territory of the Slovak Republic, where such person is a citizen of the Czech and Slovak Federative Republic or its successor States, has permanent residence within its territory, originates from the present territory of the Slovak Republic and the descendants of such person live there.
